DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-13, 15-18, and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
Claims 2-4, 7-13, 15-18, and 20-22 fail to cure the deficiencies.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the releasable strap" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 20 and 22 recite the limitation “the second lid panel” in lines 2-3 of each claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claim(s) 1, 15, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anatro (US 5209392 A).
Regarding claims 1, 15, and 22, Anatro teaches a recyclable pizza box comprising a material storage tray, forming an open-top storage volume defined by a bottom (14) and walls extending up from the bottom along a perimeter of the bottom (16/72/74/48), wherein the walls include a first side wall and a second side wall opposite the first side wall; and a hinged lid (12) that is integrally connected to the second side wall by a hinge fold line (32), wherein the hinged lid comprises a first lid portion extending from the hinge fold line and a second lid portion (18), wherein the first lid portion and the second lid portion are integrally connected by a first fold line (22), wherein the hinged lid is adapted for folding into a folded-in position where the first lid .
Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anatro in view of Marom (US 2007/0051651 A1).
Regarding claims 18 and 20, Anatro discloses the claimed invention except for a molded sample carrier held within the carton.  Marom teaches an environmental packaging further comprising a sample carrier (5), comprising at least one sample secured to a sample support substrate by a molded sheet (see Par. 0026).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Anatro’s container to include a molded internal receptacle tray to be held within in order to securely hold articles within (Marom; see Par. 0003).
s 1 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dwork (US 9505536 B2) in view of Anatro.
Regarding claims 1 and 21, Dwork teaches a reflexive box lid comprising a material storage tray (432), forming an open-top storage volume defined by a bottom and walls (422/426/428/430) extending up from the bottom along a perimeter of the bottom (see Fig. 8), wherein the walls include a first side wall (430) and a second side wall (422) opposite the first side wall; and a hinged lid (414) integrally connected to the second side wall by a hinge fold line (436), wherein the hinged lid comprises a first lid panel (414B) extending from the hinge fold line and a second lid panel (414A; Examiner notes 414B and 414A are separated by fold line 438) and a third lid panel (420) foldably connected to the second lid panel, wherein the first lid panel and the second lid panel are integrally connected by a first fold line (438), wherein the hinged lid is adapted for folding into a folded-in position where the open-top storage volume is accessible (Col 4 lines 31-63).  Dwork lacks specifying that lid side walls contact the bottom wall of the tray portion.
Anatro teaches a recyclable pizza box comprising a material storage tray, forming an open-top storage volume defined by a bottom (14) and walls extending up from the bottom along a perimeter of the bottom (16/72/74/48), wherein the walls include a first side wall and a second side wall opposite the first side wall; and a hinged lid (12) that is integrally connected to one of the walls the second side wall by a hinge fold line (32), wherein the hinged lid comprises a first lid portion extending from the hinge fold line and a second lid portion (18), wherein the first lid portion and the second lid portion are integrally connected by a first fold line (22), wherein the hinged lid is .
Allowable Subject Matter
17.	Claim 23 is allowed.
18.	Claims 3-4, 7-13, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
19.	Applicant's arguments filed 03/03/2021 regarding Claim in view of prior art reference Anatro have been fully considered but they are not persuasive.  Applicant contends that Anatro fails to disclose lid side flaps that come in face to face contact with a bottom wall of the box tray.  Examiner cannot find support for this new claim limitation within Applicant’s Specification, therefore, the metes and bounds of the argument are not readily understood.  For purposes of examining the claims on the merits, Examiner interprets the claim as necessitating that the lid side flaps come in contact with the bottom, as supported by the Specification.
Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734